DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on April 20th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on April 20th, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 3, with respect to the rejections of claim 3 under 35 U.S.C 112 (b), have been fully considered and are persuasive. Therefore, the rejection of claim 3 has been withdrawn. 
Applicant's arguments, see pgs. 3-5, with respect to the rejections of claims 1-2, 4-7 and 3 under 35 U.S.C 102 (a)(1) and/or 35 U.S.C 103(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (Pub. No.: US 2007/0120105 A1), hereinafter as Chao.
Regarding claim 1, Chao discloses a structure in Fig. 2I used to form a memory devices within an integrated circuit, the structure comprising: a phase change memory (PCM) cell (phase change material 40) (see [0035-0036] and [0051]), wherein the PCM cell includes PCM material (Ge2Sb2T5) between heater material (non-phase change material layer 30) on a first side and a second side of the PCM material (see [0036] and [0049-0050]); a metal component (non-phase change material layer 20), wherein all of a surface of the metal component is directly on a same plane (bottom surfaces of layer 20 are coplanar and formed directly on the top surface of dielectric layer 10) and the heater material on the first side of the PCM material and the heater material on the second side of the PC material are in physical contact with the metal component (see Fig. 2I and [0048]); and dielectric (combination of dielectric layer 10 and dielectric layer 50) directly above and below the plurality of the PCM cell (see Fig. 2I and [0052]).
Regarding claim 2, Chao discloses the structure according to claim 1, wherein the heater material is tantalum nitride (TaN) (TaN material for non-phase change material 30) (see Fig. 2I and [0050]).
Regarding claim 3, Chao discloses the structure according to claim 1, wherein a metal of the metal component is copper (Cu) (Cu material for layer 20) (see [0048]).
Regarding claim 4, Chao discloses the structure according to claim 1, wherein the PCM material is germanium-antimony-tellurium (GST) (Ge2Sb2T5 material for layer 30) (see [0036] and [0049-0050]).
Regarding claim 5, Chao discloses the structure according to claim 1, wherein the metal component is a metal wire (layer 20 is a wire) (see Fig. 2I and [0048]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CUONG B NGUYEN/Primary Examiner, Art Unit 2818